Citation Nr: 1528163	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-14 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a back disorder, to include spinal stenosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1976 to November 1985, and from October 1986 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   

This case was previously before the Board in October 2013 and January 2015, when it was remanded for further development.  


FINDING OF FACT

A chronic back disorder was not shown in service, arthritis of the spine was not diagnosed within a year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's diagnosed spinal stenosis is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder, to include spinal stenosis, have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a back disorder, diagnosed as spinal stenosis, as a result of his active service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the Veteran is not entitled to presumptive service connection for his back disorder.  No back disorders were documented until December 2005 (approximately 14 years after his active service).
The Veteran asserts that his back disorder is related to the back injury he experienced in active service in July or August 1977 (see May 2015 statement) when he fell 18-20 feet off a ladder to the deck of the ship on which he served.  

The Veteran has been diagnosed with spinal stenosis.  Therefore, the Veteran has a current back disability, and the first element of Shedden is satisfied.

With regard to the second element of Shedden, an incident in active service, the Veteran has asserted that he fell on his back while in active service.  The Veteran's service treatment records (STRs) include examinations from April 1977, March 1981, November 1985, and October 1990, all of which show that the Veteran's spine was normal.  None of the STRs contain any reports of a back (or spine) injury, pain, or treatment.  

Importantly, on all the examinations, the Veteran denied having back pain, providing factual evidence against his own claim of high probative weight. 

Even giving the Veteran the benefit of the doubt and presuming that he did fall on his back while in active service exactly as he described he did, meeting the second element of Shedden, the Veteran's injury appears to have been an acute one, as he never complained of back pain or any back-related issues to treating physicians.  His own prior statements support this finding. 

The Board is cognizant that the Veteran has claimed that he was treated for his back disorder in service in 1986, and then again in 1992 after he abruptly hurt his back.  VA has searched for those treatment records, and they were not found by the naval base hospital where the Veteran said he was treated.  Nor has the private hospital where the Veteran said he was treated found any 1992 records.  The only treatment records which the private hospital had for the Veteran were from October 1994 (three years after service) when he was treated for back pain.  An X-ray of his spine at that time revealed no fractures or dislocations, and showed a normal spine.  This provides further evidence against the Veteran's own claim. 

It is the final element of Shedden where the Veteran's claim ultimately fails.  

Turning to element (3) of Shedden, a medical nexus, there is no post-service evidence of complaints, treatment, or diagnosis of back symptomatology until February 2006, when he was diagnosed with lumbar spine stenosis.  VA treatment records after November 2005 show complaints of, and treatment for, back pain.  December 2005 computerized tomography (CT) scan and a February 2006 magnetic resonance imaging (MRI) examinations diagnosed the Veteran's mild chronic compression fractures, moderate degenerative disc disease, moderate degenerative spinal stenosis, and disc herniation.  None of the records, however, have tied the Veteran's back pain or spinal stenosis to his active service, or have opined as to the etiology of his back disorder.    

A VA spine examination was conducted in June 2014.  The Veteran reported that his back pain started after service, in 1992, when he bent down to pick up something and began experiencing severe pain.  He reported being diagnosed with "muscle spasm" and given muscle relaxers at the local ER, and related that a 2005 stroke worsened his back condition.  The examiner opined that the Veteran's current disorder was "clearly related" to the acute event from 1992, after which date the Veteran stated that his back pain never resolved.  The examiner added that the Veteran's spinal stenosis was "most likely secondary" to that episode.   

A January 2015 addendum to the examination, the examiner noted that it was less likely than not that the Veteran's back condition had its onset in service.  The examiner reiterated that the onset of the Veteran's back pain was after leaving active service, there was no evidence of an in-service back injury, and no nexus "from service to the abrupt bending over and herniating his lumbar disk in 1992," and no evidence of a nexus "between the finding on MRI 14 years later of spinal stenosis, except the abrupt herniated disc after leaving service."  

The Board finds that the June 2014 and January 2015 VA examiners detailed the Veteran's in-service injury, as well as his record of back issues, which started in 2005/2006.  The examiners explicitly considered the Veteran's assertion that his back problems were due to an in-service injury, as well his lay history of experiencing back pain since that time.  The examiners reviewed the Veteran's claims file, and reported the Veteran's symptoms thoroughly, as well as considered the injury that the Veteran reported experiencing in 1992, after separating from service.  The examiners' opinions are highly probative.  

Also, probatively, the Veteran and his representative have not provided any medical opinions to the contrary.  

In sum, the totality of evidence simply fails to support that the Veteran's back disorder is related to his active service in any way, including to his self-reported 1977 back injury, and there is a great deal of evidence against this claim, including some of the Veteran's own prior statements to medical providers. 

Consideration has been given to the Veteran's report of continuity of back symptomatology.  He has reported on multiple occasions that he has been suffering from back pain since 1977.  The Board does not find these statements to be accurate.  As discussed above, although the Veteran has stated on multiple occasions that he has experienced continuous back issues since active service, his medical record does not support such assertions.  His VA and private records only show back-related complaints starting in December 2005.  There was no reference in any medical records (VA or private) to the Veteran's active service or a history of back pain dating back to 1977 (or to any back pain, period).  Such weighs heavily against his more recent reported medical history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has ... the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  See also AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Therefore, the Veteran's failure to report any back complaints before December 2005 is persuasive evidence that he was not experiencing any relevant problems before then, and outweighs his present recollection to the contrary.

Further, although the Veteran is competent to report back pain, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his claimed disability can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there are persuasive VA medical opinions that weigh against the Veteran's claim. The Veteran's assertions opining that his current back disorder is related to his active duty service, and any injuries he experienced therein, are outweighed by the medical evidence to the contrary. 

Similarly, the Veteran is not competent to ascertain whether the X-rays he reported receiving in 1977 for his back injury (which are not part of the record and not part of his STRs) were "adequate" for diagnosing him with spinal stenosis or compression fractures of the spine.  The Veteran simply does not possess the medical expertise necessary to judge the adequacy of diagnostic tests for something as complex as a back disorder.

Here, the Board notes that the evidence of record also shows that the Veteran receives Social Security Administration (SSA) disability benefits.  His primary diagnosis is "disorders of the back (discogenic and degenerative)" and secondary "diabetic and other peripheral neuropathy."  The SSA has determined that the Veteran's disability began in May 2008.  

In the SSA records, the Veteran alleged that his disability began in November 2006 and consisted of spiral stenosis, polyneuropathy, stroke, and COPD (see July 2008 medical consultation).  The Veteran did not relate to the SSA examiners that his back problems began in active service in the 1970s.  Instead, he stated that they started around 2006, and became disabling, along with other conditions, in 2008.  This provides further evidence against the Veteran's own claim.  In addition, none of the medical examiners opined as to the etiology of the Veteran's back disorder, and have not tied such to his active service.

For the foregoing reasons, the claim of entitlement to service connection for a back disorder must be denied.  The criteria for entitlement to service connection for the claimed disability have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.
 
VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided a notice letter in July 2010 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated with the claims file the Veteran's SPRs, STRs, SSA and VA and private treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

In making this determination, the Board is cognizant that the National Personnel Records Center (NPRC) has indicated that some of his treatment records could not be located.  Namely, the Veteran indicated that he was treated for his back disorder on an inpatient basis from October 1986 to December 1986 while stationed at naval Air Station Oceana in Virginia.  VA requested those records in April 2014.  

On August 2014, NPRC notified VA that those medical records could not be located.  In circumstances when a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened. See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005). 

In addition, when VA is unable to produce records that were once in its custody, an explanation should be given a claimant as to how STRs are maintained, why the search conducted constituted a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The Veteran was so notified.  See September 4, 2014, Notice Letter.  Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Dixon, 3 Vet. App. at 263 (citing VA Adjudication Manual).

In this regard, the Board notes that VA has developed the record to the extent possible.  The NPRC did not indicate that the 1986 records were lost or destroyed, or that records from that time frame have already been destroyed by the hospital as part of the facilities records maintenance practice - the search indicated that those records did not exist.  Further search for them would not yield positive results.     

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).






ORDER

Entitlement to service connection for a back disorder, to include spinal stenosis, is denied.


____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


